Dewey, J.
The defendant, being charged as an indorser of a promissory note payable, by its terms, at the Chicopee Bank, is bound by a notice conformable to the established usage of that bank. Mills v. Bank of U. States, 11 Wheat 431. The case stated shows that there was such a mod» of giving notice established by usage, and that the notice in the present case was given conformably to it. Such being the case, it becomes unnecessary to consider the more novel point brought before us in the arguments of the counsel ; namely, whether notice by mail to an indorser residing in a distinct village, four miles distant, but within the same town, addressed to him through the post office of the village in which he resides, is a sufficient notice.

New trial granted.